IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 12, 2014

                STATE OF TENNESSEE v. JASON LEE FISHER

                 Appeal from the Circuit Court for Marshall County
                       No. 2013-CR-54     Lee Russell, Judge


              No. M2014-00615-CCA-R3-CD - Filed December 22, 2014


The Defendant, Jason Lee Fisher, was convicted by a Marshall County Circuit Court jury of
felony escape, a Class E felony. See T.C.A. § 39-16-605(a) (2014). The trial court sentenced
the Defendant to six years’ confinement at 60% service to be served consecutively to a
previous sentence. On appeal, the Defendant contends that the evidence is insufficient to
support his conviction and that the trial court erred by denying his motion for a judgment of
acquittal. We affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT H. M ONTGOMERY, J R., J., delivered the opinion of the court, in which N ORMA
M CG EE O GLE and C AMILLE R. M CM ULLEN, JJ., joined.

Michael Auffinger (at trial and on appeal) and Robert Dalton (at trial), Lewisburg,
Tennessee, for the appellant, Jason Lee Fisher.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith DeVault, Senior Counsel;
Charles Frank Crawford, Jr., District Attorney General; and Weakley E. Barnard, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       This case relates to the Defendant’s actions while in the custody of a correction
officer. At the trial, Terrance Howard testified that on December 19, 2012, the date of the
incident, he was employed as a Marshall County Sheriff’s Department correction officer and
that he primarily worked at the county jail and occasionally transported prisoners to court.

      Officer Howard testified that on the incident date, he was working at the Marshall
County courthouse when he saw the Defendant, who was in court for a matter. When the
Defendant’s proceeding ended, a deputy asked Officer Howard to return the Defendant to
the jail. Officer Howard’s uniform consisted of a black, polo-style shirt with the jail emblem
on the left side, khaki cargo pants, and black boots. He agreed he was easily identifiable as
a correction officer.

         Officer Howard testified that when transporting prisoners to court, they were each
restrained by leg shackles, handcuffs, and a belly chain that wrapped around their waists and
connected to the handcuffs. As Officer Howard and the Defendant left the courtroom, the
Defendant was restrained by a belly chain, handcuffs, and ankle shackles. As they walked
toward a transport car in the courthouse parking lot, Officer Howard realized he no longer
heard the sound of the Defendant’s chains. Officer Howard turned and saw the Defendant
bent over but could not tell what he was doing. He saw the Defendant open one shackle, take
it off, and place it on his other leg.

       Officer Howard testified that he heard the Defendant say that Officer Howard knew
“what time it [was]” and that the Defendant then fled on foot toward the side of the
courthouse. He chased the Defendant, and at the edge of the parking lot and the courthouse
lawn, Officer Howard caught the Defendant and dragged him to the ground. They wrestled
as the Defendant tried to get away. The Defendant told Officer Howard to let him go, and
Officer Howard sprayed the Defendant with pepper spray to regain control.

      Officer Howard testified that the sheriff’s department never took prisoners to or from
court without shackles and a belly chain on each prisoner. He did not inspect the
Defendant’s restraints after the incident to determine if the restraints had been tampered with
or were defective.

       Officer Howard testified that removing a shackle was not easy. By the time he caught
up with the Defendant, one of his shackles was still on while the other was dangling. The
Defendant’s handcuffs were also dangling and free of his hands. His belly chain, however,
was still attached.

        Officer Howard testified that before he and the Defendant left the courtroom and
walked down the inside courthouse stairs, Officer Howard did not lock the Defendant’s
restraints or confirm the restraints were properly fastened. The Defendant’s restraints
contained five locks, and his handcuffs and belly chain were connected with a lock on the
back of the chain. Officer Howard had previously found restraints in the jail that would not
latch properly.

      Officer Howard testified that it was about sixty feet from the point where the
Defendant bent over, took off a shackle, and began running and where Officer Howard

                                              -2-
caught up with the Defendant. He said that there was a period of time when the Defendant
left Officer Howard’s care, control, and custody.

        Lewisburg Police Sergeant David Henley testified that on the incident date, he was
at the corner of the parking lot when he noticed the Defendant, who was wearing jail stripes,
run across the grassy area beside the courthouse. He said normally people in stripes at the
courthouse were in custody. He also saw Officer Howard pursuing the Defendant.

       Sergeant Henley testified that Officer Howard and the Defendant disappeared behind
some cars in the parking lot. When Sergeant Henley reached them, he found them wrestling
on the ground. He grabbed the Defendant and placed him against a car with his hand behind
his back until Officer Howard could handcuff the Defendant.

       Marshall County Jail Administrator Sabrina Patterson testified that Officer Howard
was employed as a correction officer and that the Defendant was incarcerated in the jail on
the incident date. The Defendant did not have permission to leave the sheriff department’s
care, custody, or control on that date.

        Ms. Patterson testified that when prisoners had court proceedings, they were
transported back and forth between the jail and court. During the process, prisoners were not
booked in or out of the jail and were treated as being at the jail. She said the jail was a penal
institution. The parties stipulated that on the incident date, the Defendant was housed in the
Marshall County jail on felony charges.

      Upon this evidence, the jury found the Defendant guilty of felony escape. This appeal
followed.

        The Defendant contends that the evidence is insufficient to support his conviction and
that the trial court erred by denying his motion for a judgment of acquittal. The standard of
review for a trial court’s denial of a motion for a judgment of acquittal is the “same standard
that applies on appeal in determining the sufficiency of the evidence[.]” State v. Little, 402
S.W.3d 202, 211 (Tenn. 2013). In determining the sufficiency of the evidence, the standard
of review is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v.
Vasques, 221 S.W.3d 514, 521 (Tenn. 2007). The State is “afforded the strongest legitimate
view of the evidence and all reasonable inferences” from that evidence. Vasques, 221
S.W.3d at 521. The appellate courts do not “reweigh or reevaluate the evidence,” and
questions regarding “the credibility of witnesses [and] the weight and value to be given to



                                               -3-
the evidence . . . are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659
(Tenn. 1997); see State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).

       “‘A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.’” State v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005) (quoting State
v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998)). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       An escape occurs when “any lawfully confined person arrested for, charged with, or
found guilty of a civil or criminal offense . . . escape[s] from a penal institution[.]” T.C.A.
§ 39-16-605(a). Escape, in relevant part, is an “unauthorized departure from custody[.]” Id.
§ 39-16-601(3) (2014). Custody, in relevant part, means “under restraint by a public servant
pursuant to an order of a court.” Id. § 39-16-601(2). The Defendant only argues that he did
not escape from a penal institution. He argues that the “unenclosed open-air area” of the
courthouse parking lot where he fled from Officer Howard is not a penal institution.

       A penal institution is “any institution or facility used to house or detain a person: (A)
Convicted of a crime; (B) Adjudicated delinquent by a juvenile court; (C) Who is in direct
or indirect custody after a lawful arrest; or (D) When such institution or facility is a court-
operated long-term residential substance abuse facility.” Id. § 39-16-601(4) (2014). The
Defendant cites State v. Walls, 62 S.W.3d 119 (Tenn. 2001), to support his argument that the
courthouse parking lot is not a penal institution.

        In Walls, the Tennessee Supreme Court held that the defendant’s flight from the rear
of a patrol car did not constitute escape from a penal institution. Id. at 120. The court
reasoned that “including a patrol car in the definition of ‘penal institution’ unnecessarily
expands the offense of escape to circumstances that the legislature intended to address under
other statutory offenses.” Id. at 121-23. The Defendant argues that if the rear of a patrol car
is not a penal institution, then neither is the open area of a courthouse parking lot. Unlike
the Defendant in the present case, the defendant in Walls had neither been convicted of a
crime nor incarcerated before fleeing from the arresting police officers. Thus, Walls is not
applicable.

       In this case, the Defendant was housed in the Marshall County jail for a felony charge
and was under restraint at the time he fled without authorization from Officer Howard.
Although the incident occurred outside the walls of the jail while the Defendant was being
returned to the jail from a court appearance, he was still in the custody of a penal institution.
As this court has previously held,



                                               -4-
         [O]ne escapes when he leaves the limits of his custody without authorization.
         [F]or as long as he was in custody, the walls of the ‘penal institution’
         continued to enclose him, so that an unauthorized departure from that custody
         is as much an escape from a ‘penal institution’ as if [he] were to have climbed
         over the prison wall or tunneled under it.

State v. David Wayne Bodenhammer, No. 1183, 1991 WL 73964, at *1 (Tenn. Crim. App.
May 8, 1991); see also Burns v. State, 584 S.W.2d 827, 829 (Tenn. Crim. App. 1979)
(holding that custody extended to the state technical campus where the defendant studied,
attended classes, and was unguarded during his visits to the campus); State v. Marty Miller,
No. 03C01-9602-CC-00056, 1997 WL 90638, at *2 (Tenn. Crim. App. March 4, 1997)
(holding that the defendant, who was transported from jail to court for a hearing, was in
custody and committed the offense of escape when he fled from the courthouse bathroom).

        It is clear from the case law that “[t]he locus of [a defendant’s] incarceration is not a
critical inquiry in establishing the crime of escape. [T]he offense is the escape from custody
of the confining authority, so that the place of confinement is not, in fact, a relevant inquiry.”
Ray v. State, 577 S.W.2d 681, 683 (Tenn. Crim. App. 1978).

       We conclude that even though the Defendant fled from Officer Howard’s custody in
the parking lot, he was still in the custody of a penal institution. Therefore, the evidence is
sufficient to support the Defendant’s conviction, and the Defendant is not entitled to relief.

         Based on the foregoing and the record as a whole, we affirm the judgment of the trial
court.


                                               _____________________________________
                                                ROBERT H. MONTGOMERY, JR., JUDGE




                                               -5-